


Exhibit 10.2


OWENS & MINOR, INC.
20__ EXECUTIVE INCENTIVE PROGRAM


        1.    PURPOSE    


        The purpose of the Owens & Minor, Inc. 20__ Executive Incentive Program
(the “Program”) is to permit Owens & Minor, Inc. and its Subsidiaries (the
“Company”) to provide awards of annual incentive compensation which satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Internal Revenue Code. This Program evidences the terms and conditions of
“Incentive Awards” granted under and pursuant to the terms of the Owens & Minor,
Inc. 2005 Stock Incentive Plan and/or any prior and successor stock plans
adopted or assumed by the Company (“Stock Plan”). This Program and the Awards
granted hereunder shall be administered in accordance with the terms of the
Stock Plan.


        2.    DEFINITIONS    


"20__ COMPANY ADJUSTED DILUTED EPS" shall mean, for the Performance Period, the
Company's net income per diluted common share as presented in the Company's
consolidated audited income statement for the Performance Period, adjusted to
eliminate or exclude the after-tax effects of unusual or non-recurring items,
including but not limited to, the effect of accounting and/or tax changes; 
tangible and intangible asset impairment charges; fees, expenses and charges
associated with debt and/or equity financing transactions,, merger and
acquisition activity (including the purchase or sale of a business unit or its
assets) and exit and realignment activities; gains/losses from asset sales not
made in the ordinary course of business; retirement plan gains/losses; and
gains/losses or charges associated with material litigation, regulatory, tax or
insurance settlements.  Adjustments to the Company’s net income per diluted
common share for purposes of determining any Award earned hereunder shall be
taken into account only to the extent that they are separately identified or
quantified in the Company’s consolidated audited financial statements, the notes
to the consolidated financial statements, “Management’s Discussion and Analysis”
in the Company’s 20__ Annual Report on Form 10-K or in other Company filings
with the Securities and Exchange Commission. 


“20__ COMPANY NET REVENUE” shall mean, for the Performance Period, the Company’s
Net Revenue as reported in the Company’s consolidated income statement for the
Performance Period, adjusted to include (to the extent not already included) any
revenue relating to unusual or non-recurring items, including but not limited
to, merger and acquisition activity; revenue associated with material litigation
or insurance settlements.


        "AWARD" shall mean an Incentive Award (as defined under the Stock Plan)
that entitles the Participant to a cash payment in accordance with, and subject
to, the terms of this Program.


        "BOARD" shall mean the Board of Directors of the Company.


        "CODE" shall mean the Internal Revenue Code of 1986, as amended.


        "COMMITTEE" shall mean the Compensation & Benefits Committee of the
Board or any subcommittee thereof which meets the requirements of
Section 162(m)(4)(C) of the Code.


    "EXCHANGE ACT" shall mean the Securities Exchange Act of 1934, as amended.


        "PARTICIPANT" shall mean each individual serving in one of the positions
of the Company identified in Annex A hereto.


        "PERFORMANCE PERIOD" shall mean the Company's 20__ fiscal year.


“PERFORMANCE GOAL” shall mean each of 20__ Company Net Revenue, 20__ Company
Adjusted Diluted EPS, and the Qualitative Performance Factor.




--------------------------------------------------------------------------------






"PROGRAM" shall mean this Owens & Minor, Inc. 20__ Executive Incentive Program,
as amended from time to time.


“QUALITATIVE PERFORMANCE FACTOR” shall mean, with respect to each Participant,
an assessment of his or her job performance based on qualitative measurements
such as strength of leadership, goal implementation, strategic focus, overall
management skills and other measurements as determined by the Committee in its
sole discretion.


        "STOCK PLAN" shall mean the Owens & Minor, Inc. 2005 Stock Incentive
Plan and/or any prior and successor stock plans adopted or assumed by the
Company.


        "SUBSIDIARY" shall mean any entity that is directly or indirectly
controlled by the Company or any entity, in which the Company has at least a 50%
equity interest.


        3.    ADMINISTRATION    


       (a)  Subject to subsection (b) below, the Program shall be administered
by the Compensation Committee, which shall have full authority to interpret and
amend the Program, to establish rules and regulations relating to the operation
of the Program, to select Participants, to determine the maximum Awards and the
amounts of any Awards and to make all determinations and take all other actions
necessary or appropriate for the proper administration of the Program. Before
any payments are made under the Program, the Committee shall certify in writing
the 20__ Performance Goals that have been achieved. The Committee's
interpretation of the Program, and all actions taken within the scope of its
authority, shall be final and binding on the Company, its stockholders and
Participants and their respective successors and assigns.


(b) This Program is intended to comply both by its terms and in its operation
with Sections 162(m) and other provisions of the Code in order to make it as
tax-efficient for the Company as possible. Accordingly, any modifications to the
Performance Goals that would increase the amount of any Award shall be made by
the Committee prior to March 31, 20__ and the identification of any unusual,
non-recurring or discretionary adjustments to the 20__ Performance Goals shall
be made by the Committee on or before the last day of the Performance Period.


        4.    DETERMINATION OF AWARDS    


        (a)  Each Participant is hereby granted an Award that, contingent upon
achievement of the Performance Goals, will entitle the Participant to receive a
cash payment calculated as provided in Annex A hereto. Set forth on Annex A
hereto are the following: (i) the goal levels established for each Performance
Goal, (ii) the weight attributable to each Performance Goal and (iii) the award
opportunity for each Participant. Following the end of the Performance Period,
the Committee shall certify any achievement of the Performance Goals as
specified herein. Notwithstanding the foregoing, the Committee may make any
adjustments in its discretion that would reduce the amount paid for any Award
earned hereunder.


        (b)  If 20__ Company Adjusted Diluted EPS is not at least $____ as set
forth in Annex A, no payments shall be made under this Program.


        5.    PAYMENT OF AWARDS    
     
Except as provided in the Stock Plan, in the event of a Change in Control (as
defined under the Stock Plan), a Participant will receive all or part of the
amount payable under an Award, only to the extent that the Committee certifies
that the applicable Performance Goals have been achieved. In addition, a
Participant will receive the amount payable under an Award only if the
Participant is employed on the last day of the Performance Period; provided,
however, that the Committee, in its discretion, may determine to make a pro rata
payment of an Award for a Participant who is not employed on the last day of the
Performance Period in accordance with the Company’s




--------------------------------------------------------------------------------




executive severance policy. All Awards earned shall be paid in cash in a lump
sum no later than March 15, 20__.


    6. RECOUPMENT POLICY 


Notwithstanding any other provision in this Agreement to the contrary, any Award
under this Program is subject to recoupment by the Company in accordance with
the Company’s Policy on Recoupment of Executive Incentive Compensation in effect
on the date of this Agreement, as such policy is interpreted and applied by the
Company’s board of directors.


       7.    OTHER PROVISIONS    


        (a)   Neither the establishment of this Program, nor any action taken
hereunder, shall be construed as giving any Participant any right to be retained
in the employ of the Company. Nothing contained in this Program shall limit the
ability of the Company to make payments or awards to Participants under any
other plan, agreement or arrangement.


        (b)  The rights and benefits of a Participant hereunder are personal to
the Participant and, except for payments made following a Participant's death,
shall not be subject to any voluntary or involuntary alienation, assignment,
pledge, transfer, encumbrance, attachment, garnishment or other disposition.


        (c)  Awards under this Program shall not constitute compensation for the
purpose of determining participation or benefits under any other plan of the
Company unless specifically included as compensation in such plan.


        (d)  The Company shall have the right to deduct from Awards any taxes or
other amounts required to be withheld by law.


        (e)  All questions pertaining to the construction, regulation, validity
and effect of the provisions of the Program shall be determined in accordance
with the laws of the Commonwealth of Virginia without regard to principles of
conflict of laws.


        (f)    If any provision of this Program would cause Awards not to
constitute "qualified performance-based compensation" under Section 162(m) of
the Code, that provision shall be severed from, and shall be deemed not to be a
part of, the Program, but the other provisions hereof shall remain in full force
and effect.


        (g)  No member of the Committee or the Board, and no officer, employee
or agent of the Company shall be liable for any act or action hereunder, whether
of commission or omission, taken by any other member, or by any officer, agent,
or employee, or, except in circumstances involving bad faith, for anything done
or omitted to be done in the administration of the Program.




            8.    EFFECTIVE DATE    


        The Program shall be effective as of January 1, 20__.
                                            


























--------------------------------------------------------------------------------




Annex A
OWENS & MINOR 20__ EXECUTIVE INCENTIVE PROGRAM


AWARD OPPORTUNITY
Position
Cash Target as a
Percentage of Base Salary
President and CEO
75%
Executive Vice President (Grade X2) or Senior Vice President (Grade X3)
50%
Senior Vice President (Grade X4)
40%
Vice President (Grade X5)
35%



GOALS AND WEIGHTS
Position
20__ Company
Net Revenue
20__ Company Adjusted Diluted Earnings Per Share (EPS)
20__ Qualitative Performance Factor*
All above positions
__%
__%
__%

*As a condition to any award being made, 20__ Company Adjusted Diluted EPS must
be at least $____


GOAL LEVELS
Achievement Level (1)
20__ Company
Net Revenue
(thousands)
20__ Company Adjusted Diluted Earnings Per Share (EPS)
Qualitative Performance Factor
200% (Maximum)
$___________
$____
Based on qualitative assessment of performance by Committee
100% (Target)
$___________
$____
Based on qualitative assessment of performance by Committee
25% (Threshold)
$___________
$____
Based on qualitative assessment of performance by Committee

(1)
If a 20__ Performance Goal is achieved at a level between Threshold and Target
or Target and Maximum, then the amount of the Award will be determined based on
a straight line interpolation of achievement levels between the Threshold and
Target or the Target and Maximum, as applicable. Achievement levels of the
Qualitative Performance Factor shall be determined for each Participant by the
Committee in its sole discretion. As a condition to any award being made, 20__
Company Adjusted Diluted EPS must be at least $____.

                


